Citation Nr: 1644298	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial disability rating in excess of 10 percent prior to July 22, 2011, and in excess of 70 percent thereafter for an anxiety disorder, not otherwise specified (NOS).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of the validity of an overpayment of benefits and entitlement to waiver of recovery currently on appeal will be addressed in a separate Board decision.)




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army National Guard from May 1980 to August 1980, from September 2002 to September 2004, from February 2006 to June 2006 and from July 2006 to December 2008 including combat service in the Southwest Asia Theater of Operations with additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, May 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Although the issue of entitlement to a TDIU was not certified for appeal, the Veteran has raised the matter of unemployability due to his service-connected anxiety disorder during the pendency of the present claim.  Therefore, the issue of entitlement to TDIU is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As further development is required however, the issue is addressed along with the issue of service connection for sleep apnea in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not had a diagnosis of PTSD that satisfies applicable VA regulatory criteria.

2.  Prior to July 22, 2011, the Veteran's anxiety disorder generally resulted in occupational and social impairment with intermittent periods of inability to perform tasks due to symptoms such as: depressed mood; anxiety; suspiciousness; chronic sleep impairment; and mild memory loss although the Veteran was generally functioning satisfactorily as to routine behavior, self-care, and normal conversation.

3.  At no point has the Veteran's anxiety disorder resulted in total occupational and social impairment nor has the disability manifested symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or severe memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2009).

2.  For the period prior to July 22, 2011, the criteria for an initial disability rating of 30 percent, but no higher, for an anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.129, 4.130 Diagnostic Code 9413 (2015).

3.  For the period since July 22, 2011 the criteria for an initial disability rating in excess of 70 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9413 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters sent in January 2009 and April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Board finds the VA examinations detailed below adequate to decide the appeal.   See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.   

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); see also Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).

A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  Service Connection - PTSD

The Veteran maintains that service connection for PTSD is warranted as he has been diagnosed and treated for PTSD on multiple occasions during service and since separation and that was the primary reason he was discharged from service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

A.  Applicable Law

For the period under appeal, establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV); (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2009); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

The DSM-IV requires specific findings in order to meet the criteria for a valid diagnosis of PTSD including: (A) Exposure to traumatic event; (B) Persistent re-experience of the traumatic event; (C) Persistent avoidance of stimuli associated with the trauma/numbing of general responsiveness (not present before trauma); (D) Persistent symptoms of increased arousal (not present before the trauma); (E) Duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month; and, (F) The disturbance causes clinically significant distress or impairment in social, occupational or other important areas of functioning.  These criteria can be satisfied based on the presence or severity of certain symptoms and manifestations, but all criteria must be met for a PTSD diagnosis to be valid for VA purposes.  38 C.F.R. §§ 3.304(f), 4.125(a) (2009)

Where the evidence establishes that a veteran engaged in combat and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

B.  Relevant Factual Background

The Veteran's service treatment records indicate that he was injured by an improvised explosive device during his service in Iraq in 2006.  

In February 2008 he reported having had an altercation with his commanding officer and was given a psychological evaluation where he complained of jitters, anxiety, nightmares, irritability, impatience, sleep disturbance and difficulties resulting from his physical problems.  The assessing psychiatrist, R.J. diagnosed anxiety disorder NOS.  

The same month a VA psychologist, N.G. diagnosed the Veteran with adjustment disorder with anxiety and depressed mood based on similar complaints of intermittent sleep disturbance, jumpiness, anxiety, startle reactions, increased eating, irritability, forgetfulness and mixed feelings. In March 2008 the psychologist again assessed the Veteran and this time diagnosed PTSD. 

The Veteran continued in treatment for several months with the same pattern repeating itself, diagnoses of PTSD from the VA psychologist and diagnoses of anxiety disorder from the VA psychiatrist.

In August and September 2008 the Veteran underwent medical and physical evaluation board proceedings where he was officially assessed with anxiety disorder NOS with symptoms of PTSD.  Events from his Iraq service were identified as stressors but no diagnosis of PTSD was confirmed.

In August 2008 the Veteran also underwent a psychiatric evaluation as part of his application for Social Security Administration (SSA) disability benefits. After a lengthy evaluation report the examining psychiatrist diagnosed adjustment disorder with anxious mood, rule out anxiety disorder and PTSD.  Subsequent SSA forms however show diagnoses of mood disorder due to medical problems with mixed features manifested by irritability and insomnia, and also anxiety disorder and PTSD with no discussion.  

In January 2009 the Veteran underwent a VA examination for mental disorders.  The examining physician diagnosed anxiety disorder NOS and noted that no other mental disorder was found.

Following outpatient VA treatment in which the Veteran was again alternately diagnosed with PTSD and anxiety disorder by different treatment providers, the Veteran underwent another VA examination in April 2009.  The examiner noted multiple PTSD symptoms including persistent re-experiencing the traumatic event by recurrent distressing dreams of the event and persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance. The examiner noted however that the existing symptoms did not fulfill the full DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with anxiety disorder NOS and noted that "the Veteran appears to have had an acute stress disorder with recent improvement without the development of a full blown posttraumatic stress disorder."

Subsequent VA treatment records show the Veteran continuing to take part in outpatient psychiatric treatment following the examination with the usual diagnosis being PTSD. 

Another VA examination in June 2010 again contained a diagnosis of Anxiety disorder NOS, even while noting previous outpatient PTSD diagnoses. 

The Veteran underwent yet another VA examination in July 2011.  The examiner noted the presence of certain PTSD symptoms including recurrent distressing dreams of the event, difficulty falling or staying asleep, irritability or outbursts of anger and exaggerated startle response.  The examiner restated that the Veteran did not meet the full criteria for a DSM-IV diagnosis of PTSD. The examiner explained that the Veteran does meet the stressor criterion of response and the persistent symptoms of increased arousal criteria, however he does not meet the persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness criteria required under the DSM-IV.  The examiner noted the previous PTSD diagnoses but concluded that at present there is no evidence to fulfill the full diagnostic criteria for PTSD.

A final VA examination was completed in June 2014.  The examining psychiatrist again diagnosed the Veteran with unspecified anxiety disorder (formerly known as anxiety disorder NOS).  

C.  Analysis and Findings

The record before the Board contains multiple diagnoses from numerous treatment providers assessing the Veteran's psychiatric condition.  Based on a review of the evidence of record the Board finds that the Veteran does not have PTSD that meets required DSM-IV criteria.  

While the Veteran has received previous diagnoses of PTSD, none of the treatment providers making this diagnosis has explained if or how the Veteran meets the requisite diagnostic criteria.  This is significant because it is only presumed that a mental health professional has made a PTSD diagnosis in accordance with the DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor unless evidence shows to the contrary.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  At multiple VA examinations, the issue was specifically addressed in the context of the Veteran's entire treatment history.  It was repeatedly noted that while the Veteran manifested some PTSD symptomatology, he did not meet all of the criteria for a DSM-IV compliant diagnosis.  Specifically, as noted by the July 2011 VA examiner, he does not meet the persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness criteria under the DSM-IV.  The January 2009 VA examiner summarized the Veteran's condition as an acute stress disorder with recent improvement without the development of a full blown posttraumatic stress disorder.  

The Board also notes that even in the Veteran's treatment records, there is significant disagreement as to whether he met the requirements for a diagnosis of PTSD, as several treatment providers have assessed anxiety or mood disorders.  By contrast the VA examination reports have unanimously agreed that the full diagnostic criteria for PTSD have not been met.  Based on the uniformity of the examination reports and the lack of explanation in the treatment records as to how the required DSM-IV criteria have been met, the Board assigns more probative weight to the VA examination reports assessing an anxiety disorder than the VA and service treatment records that assess PTSD.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to assess such a complex medical diagnosis as PTSD or to differentiate such a condition from an anxiety disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current psychiatric condition satisfies the full DSM-IV criteria for a valid diagnosis of PTSD.  Accordingly, service connection for PTSD is denied.  38 C.F.R. §§ 3.304(f), 4.125(a) (2009).  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board notes that it is required to consider all possible mental disabilities that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as will be discussed below, the Veteran is already service connected for his diagnosed anxiety disorder.

II.  Increased Rating - Anxiety Disorder  

In the January 2009 decision currently on appeal, the RO assigned the Veteran a 10 percent disability rating for anxiety disorder NOS under Diagnostic Code 9413.  The Veteran has since received a 70 percent rating effective July 22, 2011.  The Veteran contends that a higher rating is warranted based on his symptomatology including sleep disturbances, anxiety and irritability.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A.  Applicable Law

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999). Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

The symptoms associated with the disability rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App.  436, 443 (2002).


B.  Relevant Factual Background

As noted above the Veteran's initial psychiatric treatment and assessment occurred in February 2008 when the Veteran complained of jitters, anxiety, nightmares, irritability, impatience and sleep disturbance.  He was noted at the time to be alert, oriented to person, place and time with fair concentration, judgment and impulse control.  The Veteran described his mood as "sometimes I feel lousy but I don't think I'm doing that bad" and his affect was noted to be anxious.  

The same month he reported intermittent sleep disturbance, jumpiness, anxiety, exaggerated startle reaction, increased eating, irritability, forgetfulness, social withdrawal and mixed feelings.  The treatment provider noted the Veteran reported no decreased functioning ability and no suicidal or homicidal ideation.  The Veteran's mood was anxious and concerned and his affect was appropriately congruent.  His appearance, grooming and speech were normal and his thought processes were not impaired.

Similar symptomatology continued throughout service, with fluctuations in sleep disturbance, anxiety and irritability.  Occasional reports of depression also began during service as the Veteran continued outpatient therapy every 3-4 weeks.

At an August 2008 SSA psychiatric evaluation the Veteran reported anxiety and irritability, with a shortened frustration tolerance, intense response to unexpected stimuli, and sadness.  He reported frequently interrupted sleep with frequent nightmares.  His socialization was noted to be adequate but impaired due to difficulty controlling his frustrations. The Veteran also reported feeling inadequate as he is unable to maintain his former level of functioning because of back pain.  His wife reported that the Veteran was impulsive, argumentative and recalcitrant.   He was noted to live with his wife and children, to take care of his personal hygiene and feeding and to attend to his duties at Fort Buchanan.  He reportedly maintained adequate relations with neighbors and relatives and attended church on occasion.

He was noted to be well-developed and well-groomed with normal psychomotor activity and spontaneous, relevant and logical speech.  His mood was anxious with congruent affect.  His thought process was well-organized, goal oriented, and without derailment.  The Veteran denied suicidal or homicidal ideas, phobias and delusions.  No perceptual disturbances were recognized and the Veteran seemed cooperative and well oriented to time and place.  He was noted to have adequate recent and distant memory and fair insight and judgment.  No evidence was found of psychiatric hospitalization, panic attacks, perceptual disturbance, or suicidal or homicidal ideation.  The Veteran showed adequate socialization though he has been increasingly avoidant since he is unable to control his frustrations.  His global assessment functioning (GAF) score was 70-75.

In assessing his overall mental functioning, SSA determined that his psychiatric condition would result in mild limits on activities of daily living and moderate impact on social functioning but no difficulties in maintaining concentration, persistence or pace.  More specifically, the Veteran's mental condition was found not to be a significant limit to most things.  A moderate impact was assessed however on: the ability to perform activities within a schedule and maintain regular attendance and be punctual; ability to work in coordination with or proximity to others without being distracted by them; ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; ability to interact appropriately with the general public; ability to accept instructions and respond appropriately to criticism from supervisors; ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes; and ability to respond appropriately to changes in the work setting.  The report noted that there would be no marked impact on any functionality from the Veteran's condition.  The SSA examiner opined that the Veteran had a moderate mental condition due physical ailments and life circumstances.  He stated that the Veteran was well-oriented, spontaneous relevant, and goal-oriented with anxious mood.  He showed no cognitive difficulties or limitations and his attention, concentration, memory and intellectual capacities were adequate.  

The Veteran's medical evaluation board (MEB) assessment in September 2009 indicated anxiety disorder not otherwise specified with symptoms of PTSD manifested by persistent irritability, jitters, anxiety, along with nightmares.
 
A month after separation the Veteran underwent a VA examination to assess the nature and severity of his mental health condition.  He reported jitters, irritability, intolerance to crowds, being socially withdrawn, verbally aggressive, having a depressed mood, trouble sleeping with frequent awakenings and nightmares, and frustration due to physical limitations.  His appearance was clean, his speech spontaneous, his attitude cooperative, his mood hyper, his affect constricted, and his attention intact.  He was fully oriented and his thought process and content were unremarkable with no delusions or hallucinations.  His judgment and insight were appropriate.  There was no finding of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal/suicidal thoughts or episodes of violence.   The Veteran's impulse control was good and he was able to maintain hygiene and manage his financial affairs.  His remote, recent, and immediate memory was normal and he had no problem with activities of daily living.  His GAF score was 60 and he was noted to have mild mental disorder symptoms that were controlled by medication.

At an April 2009 VA examination the Veteran reported nightmares, irritability, anxiety, occasional flashbacks and depression.  He described good relations with his wife and children, has kept in contact with closer old friends and one elderly neighbor. He reported occasionally breaking items when he got very angry.  The results of his mental status examination were largely similar to the previous VA examination, except an appropriate affect, a tired mood and mildly impaired immediate memory.  His GAF score was 70.

At a June 2010 VA examination the Veteran reported a sad mood on some days associated with his physical conditions and pain. He also reported symptoms of depression on those days.  His mental status was in line with previous examinations and his GAF score was 85.

At a July 2011 VA examination the Veteran reported sleeping difficulties, nightly anxiety, unspecified nightmares, irritability, exaggerated startle response, sadness and low self-esteem.  His mental status was largely unchanged.  The examiner noted that the Veteran would have no or only slight problems with most activities of daily living due to his condition, but that he would be restricted in his travel and his household chores, mostly due to physical limitations.  The examiner indicated the Veteran's symptoms would affect family relations, work and mood, largely due to mood instability.   He GAF score was 65. 

At his June 2014 VA examination the Veteran's speech was coherent, logic and relevant.  The examiner reported that the Veteran has not experienced a significant decrease in functionality, has not been hospitalized, and that there was no evidence of psychological crisis or required changes in pharmacological treatment in relation to the service-connected mental condition.  There was no complete limitation on the type of social and functional activity as there was no evidence of recurrent crisis, hospitalization or pharmacotherapy failure.  The Veteran's major complaint was his cervical pain.  The examiner determined that the Veteran's mental condition is stable and the Veteran's symptoms are not severe enough to interfere with his daily activities and social functioning.  The examiner characterized the Veteran's impairment as being productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the anxiety disorder signs and symptoms, but with generally satisfactory functioning, routine behavior, self-care, and normal conversation.  He concluded that the Veteran is not unemployable solely on account of his mental condition.

C.  Analysis and Findings

1. Prior to July 22, 2011.

The Board is tasked with assessing the overall social and occupational impairment produced from the Veteran's anxiety disorder.  The Board has considered the Veteran's symptomatology from the period shortly before separation until July 22, 2011, and finds that the Veteran's disability is best characterized as social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The majority of the Veteran's symptoms during this period are contemplated in the 30 percent rating criteria, including depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  The Veteran also displayed occasional disturbances of motivation during this period, but did not generally manifest any of the other criteria associated with a higher disability rating.  Furthermore, the Veteran's VA examinations during this period indicated that the Veteran's symptoms were well-controlled by continuous medication, which is contemplated in the criteria for a 10 percent rating. 

Moreover, the Veteran's GAF scores prior to July 2011 ranged from 55, indicating moderate symptoms, to 85, indicating absent or minimal symptoms. That majority of his GAF scores however were concentrated in the 60-65 range, indicating mild symptoms and some difficulty in social functioning but generally that he is functioning pretty well, with some meaningful interpersonal relationships.  The Veteran's most significant symptoms appear to have been sleep disturbances, anxiety and irritability, which impacted but did not in any way preclude social relationships or activities of daily living.  Cognitively speaking the Veteran appears to be fully coherent and capable with only slight impairment of recent memory. There is no history of suicidal or homicidal ideation or evidence to suggest that the Veteran is dangerous to himself or others.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that a disability rating of 30 percent is warranted prior to July 22, 2011, for the Veteran's anxiety disorder.  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413.

The Veteran has asserted that a 50 percent rating is warranted based on the recommendation by his physical and mental evaluation Boards prior to separation.   Physical Evaluation Board (PEB) proceedings conducted in October 2008 indicated the Veteran had been diagnosed with anxiety disorder with symptoms of PTSD. The PEB noted that the Veteran met the criteria for a 10 percent evaluation based on occupational and social impairment due to mild or transient symptoms which decrease work efficiency and occupational tasks only during periods of significant stress, but that the Veteran was being temporarily rated at 50 percent pursuant to 38 C.F.R. § 4.129.  That provision states that when a mental disorder develops in service as a result of a highly stressful event and is severe enough to bring about a release from active military service, the rating agency shall assign an evaluation of not less than 50 percent and schedule an examination within the six month period following the veteran's discharge to determine whether a change in evaluation is warranted.  38 C.F.R. § 4.129.  In this case however, the Veteran underwent a VA examination within a month of separation which, as discussed above, indicated 30 percent rating was warranted at most.  As the Veteran's disability rating was determined not to exceed 30 percent within a month of separation, there is no period of time between separation and the Veteran's initial evaluation for which a 50 percent evaluation would be appropriate under 38 C.F.R. § 4.129.

2.  Since July 22, 2011.

The Veteran's anxiety disorder is rated at 70 percent disabling since July 22, 2011.  The Board finds that a higher rating is not warranted.  The Board does not find that the Veteran's disability has been productive of total occupational and social impairment at any point as the Veteran maintains significant social relationships with family and is still competent to conduct his activities of daily living including interactions with others.  Even considering his symptomatology the Veteran has maintained a high degree of overall mental and psychological functionality and has not manifested any of the symptomatology associated with total impairment.  Moreover his GAF scores throughout the appeal period do not reflect serious symptomatology or impairment.  As such, a disability rating in excess of 70 percent is not warranted for any point during the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413.

     3.    Extra-Schedular Rating.

The Board considered whether an extra-schedular rating was warranted at any time during the period covered by this appeal.  See 38 C.F.R. § 3.321.  The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.   Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-scheduler rating is warranted.  Id.  

The Board finds that all aspects of the Veteran's anxiety disorder are adequately encompassed in the assigned schedular ratings.  All the Veteran's symptoms are addressed in the criteria.  Moreover, the criteria for the evaluation of mental health disabilities and symptoms uses inclusive terminology "such as" that allows the evaluator to consider all symptoms that impair occupational and social function.  The currently assigned ratings contemplate the impairment of function caused by these symptoms.  VA has recognized different levels of social and occupational impairment due to these symptoms and their impact on the Veteran's daily life and has accordingly assigned ratings to reflect this level of impairment.  In short, the Board finds that the assigned schedular evaluations are adequate.  As such, there is no basis for extra-schedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for PTSD is denied. 

For the period prior to July 22, 2011, an initial disability rating of 30 percent and no more for an anxiety disorder is granted, subject to the laws and regulations governing payment of monetary benefits.

A disability rating in excess of 70 percent for an anxiety disorder beginning July 22, 2011 is denied.


REMAND

The Veteran has been diagnosed with obstructive sleep apnea and maintains that the condition initially manifested during his military service.  Specifically, the Veteran contends that he was diagnosed with sleep apnea shortly after separation and that he complained of sleep disturbances during service.   Service treatment records do indeed show complaints of sleep disturbances, although they are generally characterized as symptoms of the Veteran's anxiety disorder.  As such, an examination is necessary in order to determine whether the Veteran's sleep apnea initially manifested during active duty or is otherwise etiologically related to service.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

In October 2013, the Veteran filed a claim for TDIU due to his service connected anxiety disorder.  See VA Form 21-8940.  The Veteran is service connected for several other disabilities.  In a June 2014 rating decision, the RO noted that "[t]he issue of Individual Unemployability has become moot or academic from October 24, 2013, which is the date [the Veteran] became permanent and total due to [his] service connected disabilities."  The Board, however, notes that the appeal period covers a period earlier than October 24, 2013.  Moreover, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114(s) (West 2014).  Thus, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  In light of the foregoing, the RO must adjudicate the issue of entitlement to a TDIU in the first instance. 

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his sleep apnea symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

3.  Then schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's sleep apnea is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


